


Exhibit 10.10




Dated as of June 30, 2014
NORTHSTAR ASSET MANAGEMENT GROUP INC.,
as Borrower




and




NORTHSTAR REALTY FINANCE CORP.
as Lender






 
CREDIT AGREEMENT
 






 
 
 




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page



ARTICLE I DEFINED TERMS
1

Section 1.01
Definitions.    1

Section 1.02
Interpretation.    5

ARTICLE II REVOLVING CREDIT FACILITY
5

Section 2.01
The Loans.    5

Section 2.02
Manner of Borrowing.    5

Section 2.03
Repayment of Principal.    6

Section 2.04
Payment of Interest.    6

Section 2.05
Voluntary Prepayment.    6

Section 2.06
Termination or Reduction of Commitments.    6

Section 2.07
Notes.    6

ARTICLE III CHANGE IN CIRCUMSTANCES
6

Section 3.01
[Reserved].    6

Section 3.02
Taxes.    7

ARTICLE IV PAYMENTS
7

Section 4.01
Manner of Payments.    7

Section 4.02
Extension of Payments.    8

Section 4.03
Computation of Interest and Fees.    8

ARTICLE V CONDITIONS PRECEDENT
8

Section 5.01
Initial Conditions.    8

Section 5.02
Continuing Conditions.    8

ARTICLE VI REPRESENTATIONS AND WARRANTIES
9

Section 6.01
Existence, Qualification and Power.    9

Section 6.02
Authorization; No Contravention.    9

Section 6.03
Governmental Authorization; Other Consents.    9

Section 6.04
Binding Effect.    10

Section 6.05
Financial Statements.    10

Section 6.06
Litigation.    10

Section 6.07
Insurance.    10

Section 6.08
Taxes.    10


 
i
 




--------------------------------------------------------------------------------




Section 6.09
Margin Regulations; Investment Company Act.    10

Section 6.10
Compliance with Laws.    11

Section 6.11
Disclosure.    11

ARTICLE VII AFFIRMATIVE COVENANTS
11

Section 7.01
Financial Statements.    11

Section 7.02
Certificates; Other Information.    12

Section 7.03
Payment of Obligations.    12

Section 7.04
Preservation of Existence, Etc..    13

Section 7.05
Maintenance of Properties.    13

Section 7.06
Compliance with Laws.    13

Section 7.07
Keeping of Books and Records; Inspection.    13

Section 7.08
Inspection Rights.    13

Section 7.09
Use of Proceeds.    13

Section 7.10
Further Assurances.    13

ARTICLE VIII NEGATIVE COVENANTS
14

Section 8.01
Fundamental Changes.    14

Section 8.02
Use of Proceeds.    14

ARTICLE IX EVENTS OF DEFAULT
14

Section 9.01
Events of Default.    14

Section 9.02
Default Remedies.    15

Section 9.03
Default Interest.    16

Section 9.04
Funding Indemnities.    16

ARTICLE X GENERAL PROVISIONS
16

Section 10.01
Assignment.    16

Section 10.02
Amendments and Waivers.    17

Section 10.03
Notices.    17

Section 10.04
Expenses; Indemnification.    18

Section 10.05
Cumulative Rights; No Waiver.    18

Section 10.06
Counterparts; Integration; Effectiveness.    18

Section 10.07
Severability.    19

Section 10.08
Headings.    19

Section 10.09
GOVERNING LAW.    19

Section 10.10
Consent to Jurisdiction.    19


 
ii
 




--------------------------------------------------------------------------------




Section 10.11
Waiver of Venue.    19

Section 10.12
Service of Process.    19

Section 10.13
Waiver of Jury Trial.    20



EXHIBITS
Exhibit A
Form of Revolving Credit Promissory Note

Exhibit B
Form of Notice of Borrowing






 
iii
 




--------------------------------------------------------------------------------




CREDIT AGREEMENT
CREDIT AGREEMENT dated as of June 30, 2014 between NORTHSTAR ASSET MANAGEMENT
GROUP INC., a Delaware corporation (the "Borrower"), and NORTHSTAR REALTY
FINANCE CORP. (formerly known as NRFC Sub-REIT Corp.), a Maryland corporation
(the "Lender").
W I T N E S S E T H:
WHEREAS, the Borrower has requested the Lender to make revolving credit loans to
the Borrower for its general corporate purposes; and
WHEREAS, the Lender is willing to make such revolving credit loans on the terms
and subject to the conditions contained herein;
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby agree as follows:
Article I

DEFINED TERMS
Section 1.01    Definitions. Each term defined in this Section 1.01, when used
in this Agreement, has the meaning indicated below:
"Affiliate" shall means, with respect to any Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
"Agreement" shall mean this Credit Agreement.
"Applicable Margin" shall mean 3.50%.
"Asset Management Agreement" shall mean the Asset Management Agreement dated as
of June 30, 2014 between NRF and NSAM J-NRF Ltd, a Jersey limited company.
"Availability Period" shall mean the period from and including the Closing Date
to the earliest of (i) ten (10) Business Days prior to the Final Maturity Date
and (ii) the date of termination of the Commitments pursuant to Section 2.06.
"Available Commitment" shall mean, as of any date, the Maximum Commitment Amount
minus the Outstanding Amount.
"Borrowing Date" shall mean any Business Day specified by the Borrower as a date
on which the Borrower requests that the Lender make a Loan hereunder.

 
1
 




--------------------------------------------------------------------------------




"Business Day" shall mean a day on which banks are not required or authorized by
law or executive order to close in New York City.
"Closing Date" shall mean June 30, 2014.
"Code" shall mean the United States Internal Revenue Code of 1986 (or any
successor legislation thereto).
"Commitment" shall mean the obligation of the Lender to make Loans pursuant to
Section 2.01 hereof, in an aggregate principal amount at any one time
outstanding up to the Maximum Commitment Amount. The Commitment is subject to
reduction pursuant to Sections 2.06 and 9.02 hereof.
"Contractual Obligation" shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
"Control" shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.
"Debtor Relief Laws" shall mean the Bankruptcy Code of the United States, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.
"Default" shall mean any Event of Default or any event which, with the giving of
notice or lapse of time, or both, would become an Event of Default.
"Default Rate" shall mean an interest rate equal to the interest rate otherwise
applicable to the Loans plus 3.0%.
"Dollars" or "$" shall mean the lawful currency of the United States of America
and, in relation to any amount to be advanced or paid hereunder, funds having
same day or immediate value.
"Event of Default" shall mean each of the events set forth in Section 9.01
hereof.
"Final Maturity Date" shall mean the earlier of (i) June 30, 2019 or (ii) the
date on which the Asset Management Agreement is terminated or otherwise is no
longer in full force and effect.
"Governmental Authority" shall mean any national, federal, state or local
government (whether foreign or domestic), any political subdivision thereof or
any governmental, quasi-governmental, judicial, public or statutory
instrumentality, authority, body or entity, or any other regulatory bureau,
authority, body or entity, including the Federal Deposit Insurance Corporation,

 
2
 




--------------------------------------------------------------------------------




the Comptroller of the Currency or the Board of Governors of the Federal Reserve
System, any central bank or any comparable authority or entity.
"Indebtedness" shall mean for any Person, without duplication, (i) all
indebtedness or other obligations of such Person for borrowed money and all
obligations of such Person under leases which would, in accordance with United
States generally accepted accounting principles, be capitalized on the balance
sheet of such Person, (ii) all obligations of such Person to pay the deferred
purchase price of property or services (including indebtedness created under or
arising out of any conditional sale or other title retention agreement),
(iii) all obligations of such Person (contingent or otherwise) under
reimbursement or similar agreements with respect to the issuance of letters of
credit, (iv) all indebtedness or other obligations of such Person under or with
respect to any swap, cap, collar or other financial or commodity hedging
arrangement, (v) all indebtedness or other obligations of any other Person of
the type specified in clause (i), (ii), (iii) or (iv) above, the payment or
collection of which such Person has guaranteed (except by reason of endorsement
for collection in the ordinary course of business) or in respect of which such
Person is liable, contingently or otherwise, including, without limitation,
liable by way of agreement to purchase products or securities, to provide funds
for payment, and (vi) all indebtedness or other obligations of any other Person
of the type specified in clause (i), (ii), (iii), (iv) or (v) above secured by
(or for which the holder of such indebtedness has an existing right contingent
or otherwise, to be secured by) any Lien, upon or in property (including,
without limitation, accounts and contract rights) owned by such Person, whether
or not such Person has assumed or becomes liable for the payment of such
indebtedness or obligations.
"Interest Payment Date" shall mean (i) the first day of each month, or the
following Business Day if such day is not a Business Day, and (ii) the Final
Maturity Date.
"Interest Period" shall mean with respect to any Loan, initially, the period
commencing on the date such Loan is disbursed and ending on the following
Interest Payment Date, and thereafter, each successive period commencing on such
Interest Payment Date and ending on the next following Interest Payment Date. No
Interest Period shall extend beyond the Final Maturity Date.
"Internal Revenue Code" shall mean the Internal Revenue Code of 1986, as
amended, or any successor statute.
"IRS" shall mean the United States Internal Revenue Service or any successor
thereto.
"Laws" means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
"LIBOR" means, for any Interest Period, the rate per annum equal to the
determined on a the basis of the rate for deposits in Dollars for a period equal
to such Interest Period commencing on the first day of such Interest Period
appearing on the Bloomberg screen BBAM as of

 
3
 




--------------------------------------------------------------------------------




approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period. If such rate is not available at such time
for any reason, then "LIBOR" for such Interest Period shall be the rate per
annum determined by reference to such other comparable publically available
service for displaying eurodollar rates as may be selected by the Lender.
"Lien" shall mean any security interest, mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, lien (statutory or other), or
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of any financing statement under the Uniform Commercial Code or comparable law
of any jurisdiction).
"Loan" shall mean each loan made by the Lender to the Borrower pursuant to
Article II hereof.
"Material Adverse Effect" shall mean any effect which would be material and
adverse to the financial condition, assets, business or operations of the
Borrower and its Subsidiaries, considered as a whole, or which would materially
and adversely impair the ability of the Borrower to perform its obligations
under this Agreement or the Related Documents to which it is a party.
"Maximum Commitment Amount" shall mean $250,000,000.
"Notice of Borrowing" shall mean an irrevocable notice, substantially in the
form of Exhibit B annexed hereto, given to the Lender by the Borrower pursuant
to Section 2.02 hereof.
"NRF" shall mean NorthStar Realty Finance Corp., a Maryland corporation.
"Obligations" shall mean all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under this Agreement or any
Related Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming the
Borrower as the debtor in such proceeding, regardless of whether such interest
and fees are allowed claims in such proceeding.
"Outstanding Amount" shall mean, as of any date, the aggregate principal amount
of Loans outstanding after giving effect to any borrowings, repayments and
prepayments on such date.
"Person" shall mean any corporation, limited liability company, natural person,
joint venture, partnership, trust, unincorporated organization, government or
any department or agency of any government.
"Related Documents" shall mean the Revolving Credit Note.
"Responsible Officer" shall mean the chief executive officer, president, chief
investment and operating officer, chief financial officer, treasurer, chief
accounting officer, controller, general counsel and any other officer of the
Borrower with responsibility for the administration of the

 
4
 




--------------------------------------------------------------------------------




relevant portion of this Agreement or any Related Document. Any document
delivered hereunder that is signed by a Responsible Officer shall be
conclusively presumed to have been authorized by all necessary corporate and/or
other action on the part of the Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the Borrower.
"Revolving Credit Note" shall mean the promissory note of the Borrower payable
to the order of the Lender evidencing the Loans made by the Lender as provided
for herein, substantially in the form of Exhibit A hereto, and any promissory
note or notes of the Borrower issued in substitution thereof.
"Subsidiary" shall mean, as to any Person, a corporation, partnership, joint
venture, limited liability company, or other business entity (except for Persons
which would not be considered a Subsidiary of such Person but for the
application of Financial Accounting Standards Board ("FASB") Accounting
Standards Codification, 810-10 (formerly FASB Interpretation No. 46R or EITF
04-5 issued by the FASB and the Emerging Issues Task Force, respectively)) of
which a majority of the shares of securities or other interest having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only be reason of the happening of a
contingency) are at the time beneficially owned by such Person.
"Taxes" shall mean any and all taxes, levies, imposts, duties or other charges
of a similar nature.
"Threshold Amount" means $50,000,000.
Section 1.02    Interpretation. All references in this Agreement to any other
agreement or instrument shall include such other agreement or instrument as the
same may be amended, modified or supplemented from time to time. In the
computation of interest and fees payable from a specified date to a later
specified date, unless otherwise indicated the word "from" means "from and
including" and the words "to" and "until" both mean "to but not including".
ARTICLE II

REVOLVING CREDIT FACILITY
Section 2.01    The Loans. On the terms and subject to the conditions of this
Agreement, the Lender shall make Loans to the Borrower, from time to time during
the Availability Period, in an aggregate principal amount at any one time
outstanding up to but not exceeding the Maximum Commitment Amount, provided that
the aggregate principal amount of all outstanding Loans immediately after the
making of each Loan and giving effect to the application of the proceeds thereof
will not exceed the Maximum Commitment Amount. Within such limit, the Borrower
may borrow, prepay, repay and reborrow pursuant to this Article II.
Section 2.02    Manner of Borrowing. The Borrower shall give the Lender a duly
completed Notice of Borrowing, appropriately completed and signed by a
Responsible Officer of the Borrower, not less than three (3) Business Days prior
to the Borrowing Date or such shorter period as Lender may agree upon. Each such
Notice of Borrowing shall specify: (i) the amount of

 
5
 




--------------------------------------------------------------------------------




such Loan, which shall be an amount of $1,000,000 or more (or less if the then
Available Commitment is less than $1,000,000); and (ii) the requested Borrowing
Date. Subject to the conditions of this Agreement, the Lender shall make such
Loan by transferring the proceeds thereof in Dollars to the account designated
by the Borrower for such purpose not later than 4:30 p.m. (New York time) on the
relevant Borrowing Date.
Section 2.03    Repayment of Principal. The Borrower shall repay the outstanding
principal amount of each Loan on Final Maturity Date.
Section 2.04    Payment of Interest. The Borrower shall pay interest on the
unpaid principal amount of each Loan from the date of such Loan to the date on
which such Loan is paid in full at a rate per annum equal to the LIBOR Rate
determined for the such Interest Period plus the Applicable Margin. Accrued
interest on each Loan shall be payable on each Interest Payment Date and at such
other times as may be specified herein.
Section 2.05    Voluntary Prepayment. The Borrower may prepay any Loan in whole
or in part at any time upon not less than one (1) Business Day prior notice, or
such shorter period as Lender may agree upon, without premium or penalty.
Section 2.06    Termination or Reduction of Commitments. The Borrower shall have
the right, upon not less than one (1) Business Day notice to the Lender, to
permanently reduce the Maximum Commitment Amount; provided that no such
termination or reduction of the Maximum Commitment Amount shall be permitted if,
after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the Outstanding Amount would exceed the Maximum
Commitment Amount. Any such termination or reduction shall be in an amount equal
to $1,000,000, or a whole multiple thereof, and shall reduce permanently the
Maximum Commitment Amount then in effect.
Section 2.07    Notes. The Loans made by the Lender shall be evidenced by one or
more accounts or records maintained by the Lender in the ordinary course of
business. The accounts or records maintained by the Lender shall be conclusive
absent manifest error of the amount of the Loans made by the Lender to the
Borrower and the interest and payments thereon. Any failure to so record or any
error in doing so shall not, however, limit or otherwise affect the obligation
of the Borrower hereunder to pay any amount owing with respect to the
Obligations. Upon the request of the Lender, the Borrower shall execute and
deliver to the Lender the Revolving Credit Note, which shall evidence such
Lender's Loans in addition to such accounts or records. The Lender may attach
schedules to the Revolving Credit Note and endorse thereon the date, amount and
maturity of its Loans and payments with respect thereto.
ARTICLE IIICHANGE IN CIRCUMSTANCES
Section 3.01    [Reserved.].    

 
6
 




--------------------------------------------------------------------------------




Section 3.02    Taxes.
(a)    Each payment by the Borrower to the Lender under this Agreement or any of
the Related Documents shall be made free and clear of and without deduction for
any Taxes, other than any Taxes imposed on the overall net income of the Lender
by the jurisdiction of its incorporation (all such non‑excluded Taxes being
hereinafter referred to as "Covered Taxes"). If the Borrower shall be required
by law to deduct any Covered Taxes from or in respect of any such payment, then
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section) the Lender receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay on a timely basis the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.
(b)    The Borrower will indemnify the Lender for the full amount of Covered
Taxes required to be paid by, or imposed, levied or assessed against the Lender.
In addition, the Borrower shall pay to the Lender such amounts as may be
necessary to hold the Lender harmless on an after-tax basis from any Taxes
(including without limitation, income or franchise taxes) imposed by any
jurisdiction as a result of the receipt or accrual by the Lender of any payment
under this Section 3.02 (including any payment under this sentence). Any
indemnification pursuant to this Section 3.02(b) shall be made within 30 days
from the date the Lender makes written demand therefor. A certificate setting
forth any amount payable to the Lender under this Section 3.02 and the basis
therefor submitted by the Lender to the Borrower shall, absent a good faith
dispute by the Borrower, be conclusive and binding.
(c)    Within 60 days after the date of any payment of Covered Taxes made under
this Section 3.02 or the withholding of any Taxes excluded from indemnification
under subsection (a) the Borrower will furnish to the Lender the original or a
certified copy of a receipt, accompanied by a certified English translation if
the receipt is not in English, evidencing payment thereof, a statement signed by
an officer responsible for the Borrower's financial or accounting records
setting forth the amount and identity of such Taxes (specifying the particular
provisions of law requiring such withholding), and all additional information
and documents that the Lender shall reasonably and in writing request to
establish that full and timely payment of such Covered Taxes or other Taxes has
been made. The Borrower will promptly notify the Lender of any reports or
returns that the Lender is required to file with respect to Covered Taxes.
(d)    Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in this
Section 3.02 shall survive the prepayment or payment in full or in part of the
Loans and the interest thereon and the termination of this Agreement or any
Related Document.
ARTICLE IVPAYMENTS
Section 4.01    Manner of Payments. Each payment required to be made by the
Borrower under this Agreement or the Related Documents shall be made by
transferring the amount thereof in Dollars to the Lender on the date on which
such payment shall become due. No payment by the

 
7
 




--------------------------------------------------------------------------------




Borrower to the Lender pursuant to this Section 4.01 shall be deemed a waiver of
any rights the Borrower may have against the Lender.
Section 4.02    Extension of Payments. If any payment under this Agreement or
the Related Documents shall become due on a day which is not a Business Day,
then the due date thereof shall be extended to the next following day which is a
Business Day, and such extension shall be taken into account in computing the
amount of any interest or fees then due and payable hereunder.
Section 4.03    Computation of Interest. All interest on Loans and all other
amounts payable under this Agreement and the Related Documents shall be computed
on the basis of a year of 360 days and the actual number of days elapsed.
ARTICLE V

CONDITIONS PRECEDENT
Section 5.01    Initial Conditions. As a condition precedent to the Lender's
obligation to make the initial Loan hereunder, the Lender shall have received
the following items in form and substance satisfactory to it:
(a)    Related Documents. A counterpart hereof and of each of the Related
Documents, each duly executed by the Borrower; and
(b)    Borrower Documents. (i) A Certificate from the Secretary of State of the
State of Delaware certifying that the Borrower is in good standing under the
laws of such state; and (ii) a certificate from a Responsible Officer,
certifying (A) as to the incumbency and signatures of the officers of the
Borrower authorized to execute and deliver this Agreement and the Related
Documents and any certificate to be furnished pursuant thereto, (B) that
attached thereto are true and complete copies of the constitutional documents of
the Borrower, and (C) that attached thereto is a true and complete copy of the
resolutions of the Borrower authorizing the execution, delivery and performance
of this Agreement and the Related Documents and the transactions contemplated
thereby, together with a certification by another officer of the Borrower as to
the incumbency and signature of such appropriate officers.
Section 5.02    Continuing Conditions. As a condition precedent to the Lender's
obligation to make any Loan hereunder, including the initial Loan, the following
conditions shall be satisfied on the date of such Loan:
(a)    Representations True. The representations and warranties contained in
Article VI hereof shall be true and correct in all material respects with the
same force and effect as though made on and as of such date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date;
(b)    No Default. No Default or Event of Default has occurred and is
continuing, or would result from such proposed Loan or from the application of
the proceeds thereof; and

 
8
 




--------------------------------------------------------------------------------




(c)    Notice of Borrowing. The Lender shall have received a Notice of Borrowing
in accordance with the requirements hereof.
(d)    Availability. NRF and its consolidated Subsidiaries shall have, at the
time of such proposed Loan and after giving effect to the proposed Loan, at
least $100,000,000 of unrestricted cash and cash equivalents or amounts
available under committed lines of credit.
On the date of each Loan, the Borrower shall be deemed to have represented that
all of the conditions to the making of such Loan have been satisfied.
ARTICLE VIREPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lender that:
Section 6.01    Existence, Qualification and Power. The Borrower (a) is duly
organized or formed, validly existing and in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under this Agreement and the
Related Documents to which it is a party and (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license except to the extent the absence of such
qualification or license could reasonably be expected to have a Material Adverse
Effect.
Section 6.02    Authorization; No Contravention. The execution, delivery and
performance by the Borrower of this Agreement and each Related Document to which
it is or is to be a party, and the consummation of the transactions contemplated
thereby, have been duly authorized by all necessary corporate or other
organizational action, and, except for conflicts, breaches and/or violations
that individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect, do not and will not (a) contravene the terms of any of
the Borrower's organizational documents; (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which the Borrower is
a party or affecting the Borrower or the properties of the Borrower or any of
its Subsidiaries or (ii) any order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which the Borrower or its
property is subject, or (c) violate any Law.
Section 6.03    Governmental Authorization; Other Consents. No approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any Related Document.
Section 6.04    Binding Effect. This Agreement has been, and each other Related
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower. This Agreement constitutes, and each other Related Document
when so executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower, enforceable against the Borrower

 
9
 




--------------------------------------------------------------------------------




in accordance with its terms, except as enforcement may be limited by Debtor
Relief Laws or similar equitable principles relating to or limiting creditors'
rights generally.
Section 6.05    Financial Statements. The financial statements of the Borrower
furnished to the Lender on or before the date hereof (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein and (ii) fairly present the
financial position of the Borrower as of the date hereof.
Section 6.06    Litigation. There are no actions, suits, proceedings, claims or
disputes pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or against any of
its properties or revenues that (a) purport to affect or pertain to this
Agreement, or any Related Document, or (b) except as specifically disclosed to
the Lender, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
Section 6.07    Insurance. The properties of the Borrower are insured with
financially sound and reputable insurance companies, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower operates.
Section 6.08    Taxes. The Borrower has filed all Federal, state, local, foreign
and other material tax returns and reports required to be filed, and has paid
all Federal, state, local, foreign and other material taxes, assessments, fees
and other governmental charges levied or imposed upon them or their properties,
income or assets otherwise due and payable, except those which are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves have been provided in accordance with GAAP. There is no
proposed tax assessment against the Borrower that would, if made, have a
Material Adverse Effect.
Section 6.09    Margin Regulations; Investment Company Act.
(a)    The Borrower is not engaged and will not engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the Federal Reserve Board), or
extending credit for the purpose of purchasing or carrying margin stock.
Following the application of the proceeds of each Loan, not more than 25% of the
value of the assets (either of the Borrower only or of the Borrower and its
Subsidiaries on a consolidated basis) will be margin stock.
(b)    None of the Borrower, any Person Controlling the Borrower, or any
Subsidiary is or is required to be registered as an "investment company" under
the Investment Company Act of 1940.
Section 6.10    Compliance with Laws. The Borrower is in compliance in all
material respects with the requirements of all Laws and all orders, writs,
injunctions and decrees applicable to it or to its properties, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently

 
10
 




--------------------------------------------------------------------------------




conducted or (b) the failure to comply therewith, either individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
Section 6.11    Disclosure. The Borrower has disclosed to the Lender all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate, schedule
or other information furnished (whether in writing or orally) by or on behalf of
the Borrower to the Lender in connection with the negotiation of this Agreement
or delivered hereunder or under any other Related Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided, however, that, with respect to projected
financial information, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.
ARTICLE VII

AFFIRMATIVE COVENANTS
The Borrower covenants and agrees that until the Loans and all other amounts
owing hereunder have been paid in full and the Commitments shall have expired:
Section 7.01    Financial Statements. The Borrower will deliver to the Lender:
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of the Borrower, a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by (i) a report of a registered
public accounting firm of nationally recognized standing reasonably acceptable
to the Lender, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any "going
concern" or like qualification or exception or any qualification or exception as
to the scope of such audit; and
(b)    as soon as available, but in any event within 60 days after the end of
each of the first three fiscal quarters of each fiscal year of the Borrower, a
consolidated balance sheet of the Borrower and its Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations, shareholders' equity (as applicable) and cash flows for such fiscal
quarter and for the portion of the fiscal year then ended, setting forth in each
case in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail and certified by the Chief Financial Officer of the
Borrower as fairly presenting the financial condition, results of operations,
shareholders' equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.

 
11
 




--------------------------------------------------------------------------------




The financial statements filed with or furnished to the Securities and Exchange
Commission by the Borrower (and which are available online) shall be deemed to
have been provided by the Borrower under the reporting requirements of this
Section 7.01.
Section 7.02    Certificates; Other Information. The Borrower will deliver to
the Lender:
(a)    promptly after the same are available, copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Borrower, and copies of all annual, regular, periodic and
special reports and registration statements which the Borrower may file or be
required to file with the Securities and Exchange Commission under Section 13 or
15(d) of the Securities Exchange Act of 1934, and in any case not otherwise
required to be delivered to the Lender pursuant hereto;
(b)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 7.02;
(c)    promptly and in any event not more than three (3) Business Days after
obtaining knowledge thereof, notice to the Lender of (i) the occurrence of any
Default or (ii) the commencement of any litigation or governmental proceeding
affecting the Borrower or any of its Subsidiaries which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
and
(d)    promptly, such additional information regarding the business, financial,
legal or corporate affairs of the Borrower or any Subsidiary thereof, or
compliance with the terms of this Agreement and the Related Documents, as the
Lender may from time to time reasonably request.
The statements, reports and other communications filed with or furnished to the
Securities and Exchange Commission by the Borrower (and which are available
online) shall be deemed to have been provided by the Borrower under the
reporting requirements of this Section 7.02.
Section 7.03    Payment of Obligations. The Borrower will pay and discharge as
the same shall become due and payable, all its obligations and liabilities,
including (a) all tax liabilities, assessments and governmental charges or
levies upon it or its properties or assets, unless the same are being contested
in good faith by appropriate proceedings diligently conducted and adequate
reserves in accordance with GAAP are being maintained by the Borrower; and
(b) all lawful claims which, if unpaid, would by law become a Lien upon its
property.
Section 7.04    Preservation of Existence, Etc.. Except for transactions not
prohibited by Section 8.01, the Borrower will (a) preserve, renew and maintain
in full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization; and (b) take all reasonable action to
maintain all rights, privileges, authorizations, permits, licenses and
franchises necessary or desirable in the normal conduct of its business, except
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 
12
 




--------------------------------------------------------------------------------




Section 7.05    Maintenance of Properties. The Borrower will preserve and
protect all of its properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted,
and make all necessary repairs thereto and renewals and replacements thereof,
except in each case where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.
Section 7.06    Compliance with Laws. The Borrower will comply with the
requirements of all applicable Laws, non‑compliance with which could, singly or
in the aggregate, have a Material Adverse Effect.
Section 7.07    Keeping of Books and Records; Inspection. The Borrower will
maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the financial condition and
operations of the Borrower.
Section 7.08    Inspection Rights. The Borrower will permit representatives and
independent contractors of the Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrower and at such reasonable times during normal
business hours and as often as may be reasonably desired, upon reasonable
advance notice to the Borrower; provided, however, that when an Event of Default
exists the Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
Section 7.09    Use of Proceeds. The Borrower will use the proceeds of the Loans
for general corporate purposes and not in contravention of any Law, this
Agreement and any Related Document.
Section 7.10    Further Assurances. The Borrower shall, promptly upon request by
the Lender, (a) correct any material defect or error that may be discovered in
this Agreement or any Related Document or in the execution, acknowledgment,
filing or recordation thereof, and (b) do, execute, acknowledge, deliver,
record, re-record, file, re-file, register and re-register any and all such
further acts, deeds, certificates, assurances and other instruments as the
Lender may reasonably require from time to time in order to carry out more
effectively the purposes of this Agreement.
ARTICLE VIII

NEGATIVE COVENANTS
Until the Loans and all other amounts owing hereunder have been paid in full and
the Commitments have expired, the Borrower shall not, directly or indirectly:
Section 8.01    Fundamental Changes. Merge or consolidate with or into another
Person, or liquidate or dissolve, or dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to or in favor of any Person; provided that,
Borrower may do any of the foregoing if (i) the Borrower is the surviving

 
13
 




--------------------------------------------------------------------------------




entity or (ii) the successor or transferee entity is a U.S. Person with at least
$100,000,000 in assets and such Person assumes the obligations under this
Agreement.
Section 8.02    Use of Proceeds. Use the proceeds of any Loan, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) or to extend credit to others for the purpose of purchasing or carrying
margin stock or to refund indebtedness originally incurred for such purpose.
ARTICLE IX

EVENTS OF DEFAULT
Section 9.01    Events of Default. Each of the following shall constitute an
"Event of Default":
(a)    Non-Payment. The Borrower fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within two Business
Days after the same becomes due, any interest on any Loan or (iii) within five
Business Days after the same becomes due, any other amount payable hereunder or
under any Related Document; or
(b)    Specific Covenants. (i) The Borrower fails to perform or observe in any
material respect any term, covenant or agreement contained in any of Section
7.02(c)(i), 7.04(a), 7.08, 7.09, 7.10 or Article VIII; or
(c)    Other Defaults. The Borrower fails to perform or observe in any material
respect any other covenant or agreement (not specified in Section 9.01(a) or (b)
above) contained in this Agreement or any Related Document on its part to be
performed or observed and such failure continues for 30 days after the earlier
of (i) a Responsible Officer obtaining actual knowledge of such failure and (ii)
the Borrower receiving notice of such failure from the Lender; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower herein, in any Related Document, or in any document delivered in
connection herewith or therewith shall be incorrect or misleading in any
material respect when made or deemed made or shall be breached; or
(e)    Cross-Default. The Borrower (A) fails to make any payment when due
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any Indebtedness (other than Indebtedness hereunder)
having an aggregate principal amount (including undrawn revolving or available
amounts and including amounts owing to all creditors under any combined or
syndicated credit arrangement) of more than the Threshold Amount, or (B) fails
to observe or perform any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause such Indebtedness to be demanded or terminated or to
become due or to be repurchased, prepaid, defeased or redeemed (automatically

 
14
 




--------------------------------------------------------------------------------




or otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or cash collateral in
respect thereof to be demanded; or
(f)    Insolvency Proceedings, Etc. The Borrower institutes or consents to the
institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of the Borrower and the appointment continues undischarged or unstayed for 90
calendar days; or any proceeding under any Debtor Relief Law relating to the
Borrower or to all or any material part of its property is instituted without
the consent of the Borrower and continues undismissed or unstayed for 90
calendar days, or an order for relief is entered in any such proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower becomes unable or
admits in writing its inability or fails generally to pay its debts as they
become due, or (ii) any writ or warrant of attachment or execution or similar
process is issued or levied against all or any material part of the property of
the Borrower and is not released, vacated or fully bonded within 30 days after
its issue or levy; or
(h)    Judgments. There is entered against the Borrower (i) a final judgment or
order for the payment of money in an aggregate amount exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
(i)    Invalidity of Loan Documents. Any of this Agreement or any Related
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect.
Section 9.02    Default Remedies. If any Event of Default shall occur and be
continuing, then and in every such event, and at any time thereafter during the
continuance of such Event of Default, the Lender may, by notice to the Borrower,
take one or more of the following actions: (a) reduce its Commitment to zero and
(b) declare its Loans to be forthwith due and payable, whereupon its Loans shall
become forthwith due and payable both as to principal and interest together with
all other amounts payable by the Borrower to the Lender under this Agreement or
any other Related Document to which it is a party, without presentment, demand,
protest or any other notice of any kind, all of which are expressly waived;
provided, however, that if the Event of Default set forth in paragraph (f) of
Section 9.01 hereof shall occur with respect to the Borrower, then without any
notice to the Borrower or any other act by any other Person, the Loans, interest
thereon and all such other amounts shall become automatically due and payable,
all without presentment, demand, protest or notice of any kind, all of which are
expressly waived.

 
15
 




--------------------------------------------------------------------------------




Section 9.03    Default Interest.
(a)    Notwithstanding any other provision of this Agreement to the contrary, if
the Borrower shall fail to pay any amount owing to the Lender under this
Agreement or any Related Document to which the Borrower is a party when due
(whether at stated due date, on acceleration or otherwise), then the Borrower
will pay interest to the Lender payable on demand, on the amount in default from
the date such payment became due until payment in full at an interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(b)    While any Event of Default exists and is continuing, the Borrower shall
pay interest on the amount of all outstanding Obligations under Agreement or any
Related Document at an interest rate per annum at all times equal to the Default
Rate to the fullest extent permitted by applicable Laws.
Section 9.04    Funding Indemnities. The Borrower will indemnify the Lender
against, and on demand reimburse the Lender for, any loss, premium, penalty or
expense which the Lender may pay or incur (including, without limitation, any
loss or expense incurred by reason of the relending, depositing or other
employment of funds acquired by the Lender to fund any Loan) as a result of any
acceleration of any Loan pursuant to Section 9.02 hereof. The Lender shall
furnish the Borrower with a certificate setting forth the basis for determining
any additional amount to be paid to it hereunder, and such certificate shall be
conclusive, absent manifest error, as to the contents thereof.
ARTICLE X

GENERAL PROVISIONS
Section 10.01    Assignment. The Borrower may not assign its rights or
obligations under this Agreement without the prior written consent of the Lender
which consent may be given or withheld in the sole and absolute discretion of
the Lender. The Lender may not assign its rights or obligations under this
Agreement without the prior consent of the Borrower. Any such assignment shall
be made pursuant to an assignment agreement between such assignee and the
Lender. Upon execution and delivery of an assignment agreement, from and after
the effective date specified in such assignment agreement, (x) the assignee
thereunder shall be a party hereto and have the rights and obligations of the
Lender hereunder and (y) the transferor Lender thereunder shall be released from
its obligations under this Agreement. On or prior to the effective date
specified in such assignment agreement, the Borrower, at its own expense, shall
execute and deliver to such transferor Lender in exchange for the Revolving
Credit Note previously delivered to the transferor Lender a new Revolving Credit
Note to the order of such assignee in an amount equal to the principal amount of
the original Revolving Credit Note. Each such new Revolving Credit Note shall be
dated the effective date of such assignment and shall otherwise be in the form
of the Revolving Credit Note replaced thereby. Subject to the foregoing, all
provisions contained in this Agreement or any document or agreement referred to
herein or relating hereto shall inure to the benefit of, and shall be binding
upon, the Borrower, the Lender and their respective successors and permitted
assigns.

 
16
 




--------------------------------------------------------------------------------




Section 10.02    Amendments and Waivers. Any provision of this Agreement may be
amended if, but only if, such amendment is in writing and is signed by the
Borrower and the Lender. No consent to any departure by the Borrower from the
provisions of this Agreement shall be effective unless in writing signed by the
Lender, and each such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given. Without limitation of the
foregoing, Borrower and Lender may amend or terminate this Agreement at any
time.
Section 10.03    Notices.
(a)    Notices Generally. All notices, requests, demands and other
communications to any party hereunder shall be in writing (including telecopy or
similar writing) and shall be given to such party at its address, or telecopier
number set forth below or such other address or telecopier number as such party
may hereafter specify by notice to the other parties listed below.
If to the Lender:
NorthStar Realty Finance Corp.

399 Park Avenue, 18th Floor
New York, NY 10022
Attn: Chief Investment and Operating Officer
Tel: 1 (212) 547-2600


If to the Borrower:
NorthStar Asset Management Group Inc.

399 Park Avenue, 18th Floor
New York, NY 10022
Attn: General Counsel
Tel: 1 (212) 547-2600


Each such notice, request or other communication shall be effective when
actually received.
(a)    Electronic Communication. Notices and other communications to the Lender
hereunder may be delivered or furnished by electronic communication (including
e‑mail and Internet or intranet websites) pursuant to procedures approved by the
Lender. The Lender or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Section 10.04    Expenses; Indemnification.
(a)    The Borrower agrees to pay all reasonable out‑of‑pocket costs and
expenses, including the reasonable fees and disbursements of counsel, incurred
by the Lender in connection with (i) the preparation, execution and delivery of
this Agreement and (ii) any amendments and waivers hereof or thereof. The
Borrower also agrees to pay all reasonable out‑of‑pocket costs and expenses,
including the fees and disbursements of counsel, incurred by the Lender in
connection with the enforcement of this Agreement and the collection of any
amounts owing hereunder. In addition, the Borrower will indemnify the Lender
(and any sub-agent thereof) (each such Person being called an "Indemnitee")
against, and on demand reimburse such Indemnitee for, any and all

 
17
 




--------------------------------------------------------------------------------




liabilities, obligations, losses, damages, penalties, stamp and other similar
taxes, actions, judgments, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by or asserted
against such Indemnitee arising solely out of this Agreement; provided that the
Borrower shall not be liable for any of the foregoing to the extent they arise
from the gross negligence or willful misconduct of the Indemnitee.
(b)    To the fullest extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any Loan or the use of the proceeds thereof. No Indemnitee
referred to in subsection (a) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed by it through telecommunications, electronic or other information
transmission systems in connection with this Agreement.
(c)    All amounts due under this Section 10.04 shall be payable not later than
thirty days after demand therefor.
(d)    Notwithstanding anything in this Agreement to the contrary, the
provisions of this Section 10.04 shall survive the termination of this
Agreement.
Section 10.05    Cumulative Rights; No Waiver. No failure by the Lender to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement constitutes
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 5.01, this
Agreement shall become effective when it shall have been executed by the Lender
and when the Lender shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or in
electronic (i.e., "pdf" or "tif") format shall be effective as delivery of a
manually executed counterpart of this Agreement.
Section 10.07    Severability. If any provision of this Agreement is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement shall not be affected or impaired
thereby and (b) the parties shall endeavor in good faith negotiations to replace
the illegal, invalid or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable

 
18
 




--------------------------------------------------------------------------------




provisions. The invalidity of a provision in a particular jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
Section 10.08    Headings. The Article and Section headings in this Agreement
are for convenience of reference only and shall not affect the interpretation
hereof.
Section 10.09    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
Section 10.10    Consent to Jurisdiction. The Borrower irrevocably and
unconditionally agrees that it will not commence any action, litigation or
proceeding of any kind or description, whether in law or equity, whether in
contract or in tort or otherwise, against the Lender in any way relating to this
Agreement or the transactions relating hereto or thereto, in any forum other
than the courts of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits to the jurisdiction of such courts and agrees, to the
fullest extent permitted by applicable law, that all claims in respect of any
such action, litigation or proceeding may be heard and determined in such New
York state court or in such federal court. Each of the parties hereto agrees
that a final judgment in any such action, litigation or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Lender may otherwise have to bring any action or proceeding
relating to this Agreement against the Borrower or its properties in the courts
of any jurisdiction.
Section 10.11    Waiver of Venue. The Borrower irrevocably and unconditionally
waives, to the fullest extent permitted by applicable law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in Section
10.10. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
Section 10.12    Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 10.03. Nothing
in this Agreement will affect the right of any party hereto to serve process in
any other manner permitted by applicable law.
Section 10.13    Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES

 
19
 




--------------------------------------------------------------------------------




HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
[Remainder of page left blank intentionally; signatures follow]



 
20
 




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Credit Agreement to be
duly executed as of the date first above written.


BORROWER:
NORTHSTAR ASSET MANAGEMENT GROUP INC.


By: /s/ Debra A. Hess______________________
Name: Debra A. Hess
Title: Chief Financial Officer

 
[Signature page to NRF - NSAM Credit Agreement]


 




--------------------------------------------------------------------------------




LENDER:
NORTHSTAR REALTY FINANCE CORP.
By:
/s/ Ronald J. Lieberman    
Name: Ronald J. Lieberman
Title: Executive Vice President, General Counsel & Secretary






 
[Signature page to NRF - NSAM Credit Agreement]
 




--------------------------------------------------------------------------------




Exhibit A
FORM OF REVOLVING CREDIT PROMISSORY NOTE
NORTHSTAR ASSET MANAGEMENT GROUP INC.
REVOLVING CREDIT PROMISSORY NOTE
New York, New York
$250,000,000.00    __________ __, 20__
FOR VALUE RECEIVED, NORTHSTAR ASSET MANAGEMENT GROUP INC., a Delaware
corporation (the "Borrower"), promises to pay to the order of NORTHSTAR REALTY
FINANCE CORP. (the "Lender"), at the time or times which shall be determined by
the provisions of the Credit Agreement referred to below, TWO HUNDRED FIFTY
MILLION AND NO/100 DOLLARS ($250,000,000.00) or, if less, the unpaid principal
amount of the outstanding Loans made by the Lender to the Borrower under the
Credit Agreement referred to below.
The Borrower also promises to pay interest on the unpaid principal amount hereof
from time to time outstanding, from the date such amount is advanced by the
Lender to the Borrower until paid in full at the rates and at the times which
shall be determined in accordance with the provisions of the Credit Agreement
(the "Credit Agreement") dated as of June 30, 2014 between the Borrower and the
Lender.
This Note is issued pursuant to and entitled to the benefits of the Credit
Agreement, to which reference is hereby made for a more complete statement of
the terms and conditions under which the Loans evidenced hereby and thereby are
made and are to be repaid. Capitalized terms used herein without definition
shall have the meanings set forth in the Credit Agreement.
All payments of principal and interest in respect of this Note shall be made in
lawful currency of the United States of America without set‑off or counterclaim,
in immediately available or same day funds, delivered to the Lender at its
address referred to in the Credit Agreement or to such other location as the
Lender may designate from time to time.
This Note may not be transferred except pursuant to and in accordance with
Section 10.01 of the Credit Agreement. Until notified in writing of the transfer
of this Note, the Borrower shall be entitled to deem the Lender as the holder of
this Note.
This Note is subject to prepayment at the option of the Borrower as provided in
the Credit Agreement. Upon the occurrence of an Event of Default, the unpaid
balance of the principal amount of this Note may become, or may be declared to
be, due and payable in the manner, upon the conditions and with the effect
provided in the Credit Agreement.
No reference herein to the Credit Agreement and no provision of this Note or the
Credit Agreement shall alter or impair the obligation of the Borrower, which is
absolute and unconditional,

 
1
 




--------------------------------------------------------------------------------




to pay the principal of and interest on this Note at the place, at the
respective times, and in the currency herein prescribed.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer, as of the day and year first above
written.
NORTHSTAR ASSET MANAGEMENT GROUP INC.


By: ___________________________
Name:
Title:









 
2
 




--------------------------------------------------------------------------------




Exhibit B
FORM OF NOTICE OF BORROWING
NORTHSTAR ASSET MANAGEMENT GROUP INC.
NOTICE OF BORROWING
Date:
NORTHSTAR REALTY FINANCE CORP.
Gentlemen:
Pursuant to Section 2.02 of the Credit Agreement (the "Credit Agreement"), dated
as of June 30, 2014, between NorthStar Asset Management Group Inc. (the
"Borrower") and NorthStar Realty Finance Corp., as lender, named above, we
hereby give you irrevocable notice that we request a Loan as follows:
1.    Amount of Loan: $_________________.
2.    Date of Borrowing: _________________.
We hereby confirm that all conditions to such Loan will be satisfied on the date
of such Loan.
Capitalized terms used herein but not defined shall have the meanings given to
them in the Credit Agreement.
NORTHSTAR ASSET MANAGEMENT GROUP INC.


By: ___________________________
Name:
Title:



 
1
 


